DETAILED ACTION
This is a final office action on the merits in application number 16/927662. This action is in response to Applicant’s Amendments and Arguments dated 2/7/2022. Claims 1, 3, 8, 10, 14, and 16 were amended and no claims were cancelled.  Claims 1-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding 35 USC 101:
Applicant asserts on page 10 that his invention integrates the abstract idea into a practical application because it “increases processing speeds” and “decreases processing loads” by using linear programming logic. As discussed in the 35 USC 101 rejection, infra, Applicant recites gathering information relating to items for sale from merchants, gathering information about what potential customers want to buy, a middle-man matching what merchants have with what customers want, consummating sales and delivering products is an abstract idea that is included in the category of Methods of Organizing Human Activity specifically in the grouping of commercial or legal interactions. The effects of using automation, or in this case specifically linear programming logic, merely use a tool in the manner for which it is intended which has the expected effects of automating a manual process. See also MPEP 2106.05(a)(2) “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology…To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f) for more information about mere instructions to apply an exception.”).  Applicant does not claim to improve “linear programming logic technology” but is only applying a well known “linear programming logic technology” tool to an abstract idea.

Applicant asserts on page 11 that their claims recite “specific techniques” that are “significantly more” with respect to step 2B, specifically “simplifying the allocation before executing the optimization logic”.  As discussed in the 35 USC 101 rejection, infra, Applicant appears to claim this point when they recite looking at standing user orders and creating a short list of possible vendors for each order but this appears to be merely a required filtering step – if a customer has specified that they are vegan there is no point in considering if a steak restaurant wants to bid on providing this meal.  This certainly does not rise to the level of “something more” but is part of the abstract idea.

Examiner has carefully considered all of Applicant’s arguments but does not find them persuasive, the rejection is maintained.

Regarding 35 USC 103:
Applicant asserts on page 12 that the prior art on the record does not teach the newly added amendments “wherein the plurality of standing user orders does not specify any particular item making up the order and does not include any indication of a merchant from which to source the items”.  As discussed in the 35 USC 103 rejection, infra, Daire in view of Ouimet 1 and Ouimet 2 teaches this and Applicant appears to have amended into the art on record. Applicant does not appear to make any specific arguments about portions of the references teaching away but merely states they don’t teach Applicant’s claims. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Examiner has carefully considered all of Applicant’s arguments but does not find them persuasive, the rejection is maintained.

Claim Rejections - 35 USC § 101
Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Examiner is using the “step” annotation from the 2019 PEG for clarity.
Step 1: Independent Claims 1 and 14 recite the statutory category of Method and Independent Claim 8 recites the statutory category of Storage Medium (Manufacture).  Claims 2-7 depend from Claim 1 and are thus Method claims, Claims 9-13 depend from Claim 8 and are thus System claims, and Claims 15-20 depend from Claim 14 and are thus Method claims.
Step 2A, prong 1:
Using Claim 1 as exemplary, Claim 1 recites  (Currently Amended) A method performed by a fulfillment system comprising a memory and a fulfillment processor, the method comprising: receiving, from a user device, by the fulfillment processor, a plurality of standing user orders, wherein the plurality of standing user orders does not specify any particular item making up the order and does not include an indication of a merchant from which to source the items; accessing, from the memory, by the fulfilment processor, a plurality of merchant records, each merchant record comprising information regarding at least one of the following fulfillment attributes: (a) an item offered by the merchant, (b) a location of the merchant, and (c) a cost of the item; accessing, from the memory, by the fulfillment processor, one or more user records, each user record associated with one of the plurality of standing user orders and comprising information including at least one of the following ordering attributes of a user associated with the one of the standing user orders: (i) disinclination toward certain items, (ii) preference to certain items, (iii) delivery location, (iv) maximum cost, and (v) delivery time for the items; analyzing the plurality of standing user orders, by the fulfillment processor, to identify one or more merchants capable of fulfilling at least one item of each of thstanding user orders to create filtered merchant to order data, the identification being based on the fulfillment attributes and the ordering attributes; 2Serial No.: 16/927,662executing, by the fulfillment processor, linear programming logic on the merchant to order data to determine fulfillment requests to satisfy each of the plurality of standing user orders, each fulfillment request identifying one or more merchants and indicating at least one order item from each of the one or more merchants; transmitting, by the fulfillment processor, to the identified one or more merchants, the fulfillment requests; and arranging transportation, by the fulfillment processor, of the one or more items of the request from the identified one or more merchants to the delivery location.
For clarity Examiner has bolded the non-abstract elements. 
Claims 1, 8 and 14 recites steps that, under their broadest reasonable interpretations and but for the recitations of computer elements, cover a Method of Organizing Human Activity. Gathering information relating to items for sale from merchants, gathering information about what potential customers want to buy, a middle-man matching what merchants have with what customers want, consummating sales and delivering products is an abstract idea that is included in the category of Methods of Organizing Human Activity specifically in the grouping of commercial or legal interactions. Claims 2, 9 and 15 further qualify the abstract idea to add a middle-man maximizing his own profit margin and contain the same abstract idea by virtue of their dependency on Claims 1, 8 and 14, respectively. Claims 3, 10 and 16 further qualify the abstract idea to add multiple merchants and contain the same abstract idea by virtue of their dependency on Claims 1, 8 and 14, respectively. Claims 4, 11 and 17 further qualify the abstract idea to consider allocation of user orders between merchants and contain the same abstract idea by virtue of their dependency on Claims 1, 8 and 14, respectively. Claims 5, 6, 12, 13, 18 and 19 further qualify the abstract idea to consider user feedback in the merchant matching and contain the same abstract idea by virtue of their dependency on Claims 1, 8 and 14, respectively. Claims 7 and 20 restrict the transportation to courier and contain the same abstract idea by virtue of their dependency on Claims 1, 8 and 14, respectively.  Claims 1, 2, 5-9, 12-14, and 18-20 also recites a processor and Claims 1, 2, 8, 9 and 14 additionally recite memory and Claims 1 and 8 additionally recite a user device. Accordingly Claims 1-20 recite an abstract idea.
Step 2A, prong 2:
The judicial exception is not integrated into a practical application. With the exception of  the processor recited in Claims 1, 2, 5-9, 12-14, and 18-20, memory recited in Claims 1, 2, 8, 9 and 14, and a user device recited in Claims 1 and 8, the Applicant does not claim any hardware. Processor is recited at a high level of generality in the specification at [0060] as one of many possible types of general purpose computer processors. Memory is recited at a high level of generality in Applicant’s specification at [0062] which describes many different types of devices with memory functionality. User Device is recited at a high level of generality in the specification at [0072] as one of many possible types of general purpose computers.  Applicant teaches well known hardware used for the purposes for which they are intended.  Applicant does not claim or teach in his specification any special purpose hardware or improvements thereof.  All of the hardware recited in Applicant’s claims and specification is recited at a high level of generality and amount to no more than instructions to apply the exception using general purpose computer systems. The claimed invention does not improve the functioning of a computer or any other technology or technological field, the claimed invention does not apply the judicial exception to a particular (non-general purpose) machine, and the claimed invention does not effect a transformation or reduction of a particular article to a different state or thing.  
The claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Independent claims 1, 8 and 14 are therefore directed to an abstract idea. As discussed above, dependent Claims 2-7, 9-13 and 15-20 recite the same abstract idea and do not recite any additional elements that would integrate the Abstract idea into a practical application and are, thus, also directed to an abstract idea.  

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated previously with respect to the integration of the abstract idea into a practical application, the additional elements of a general purpose processor, memory and user device, taken individually and in combination, amount to no more than mere instructions to apply the exception using general purpose computer systems. As previously discussed, Claims 1, 8 and 14 as a whole merely describe how to generally apply the concept of gathering information relating to items for sale from merchants, gathering information about what potential customers want to buy, a middle-man matching what merchants have with what customers want, consummating sales and delivering products in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Mere instructions to apply cannot provide an inventive concept. Further, as discussed above, dependent Claims 2-7, 9-13 and 15-20 recite the same abstract idea, do not recite any additional elements that would integrate the Abstract idea into a practical application and, when taken as a whole, generally apply the concept of gathering information relating to items for sale from merchants, gathering information about what potential customers want to buy, a middle-man matching what merchants have with what customers want, consummating sales and delivering products in a computer environment and do not contain an inventive concept. Claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7, 8-10, 12, 14-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,811,838 to Kathryn Daire et. al. (Daire) in view of U.S. Patent Publication 2015/0206224 to Kenneth Ouimet (Ouimet1) and further in view of U.S. Patent Publication 2012/0253908 to Kenneth Ouimet (Ouimet2).

Regarding Claims 1, 8 and 14:
 	Daire teaches a food delivery system that increases the efficiency of each courier trip by soliciting other potential buyers/deliverees to order food from that restaurant or another restaurant nearby or on the delivery route of the first order.  Daire teaches: (Currently Amended) A method performed by a fulfillment system comprising a memory and a fulfillment processor, the method comprising: ([Column 18, line 14] “processor” “memory”).

…accessing, from the memory, by the fulfilment processor, a plurality of merchant records, each merchant record comprising information regarding at least one of the following fulfillment attributes: (a) an item offered by the merchant, (b) a location of the merchant, and (c) a cost of the item; ([Column 5, lines 1-2] “merchant information database 122” and [Column 4, line 67] “location” and [Column 19, lines 38-42] “this data can include item information that includes information about the items offered by the merchant, which can include images of the items, descriptions of the items, prices of the items, and so forth”).

accessing, from the memory, by the fulfillment processor, one or more user records, each user record …comprising information including at least one of the following ordering attributes of a user…: (i) disinclination toward certain items, (ii) preference to certain items, (iii) delivery location, (iv) maximum cost, and (v) delivery time for the items; ([Column 4, lines 15-21] “Buyer information 116… The buyer profile can include a delivery location 114 (e.g., a geolocation, an address, a neighborhood, etc.), preference information regarding particular merchants, merchant types, particular items offered by merchants, and the like”. For purposes of compact prosecution Examiner notes that Ouimet 1 and Ouimet 2 both teach (i) disinclination toward certain items, Ouimet 1: [0088] and Ouimet 2: ([0082] “allergen related product attributes”) and Ouimet 1 teaches (iv) maximum cost ([0108] “desired item attributes 118 … under two dollars per box”) and Ouimet 2 teaches (v) delivery time for the items; ([0167] “time of day”).

transmitting, by the fulfillment processor, to the identified one or more merchants, the fulfillment requests; and ([Column 6, lines 10-19] “order processing module 126 configured to receive one or more orders from buyers 110…the order processing module 126 can combine and process orders for nearby buyers 110 and/or nearby merchants 108 received via the buyer application 112”).

arranging transportation, by the fulfillment processor, of the one or more items of the request from the identified one or more merchants to the delivery location. ([Column 6, lines 30-34] “the order processing module 126 can access a courier information database 130 to determine courier contact information for sending combined orders to a particular courier 132(1) of a plurality of couriers”).

While the system taught by Daire stores user preference information of potential second buyers [Column 4, lines 17-21] including “particular items offered by merchants” (Column 4, lines 20-21) and the system identifies a particular potential second buyer by the second buyer having the app or having the app open/active and being in a certain location and having certain preferences in his user profile ([Column 4, lines 27-36]) and the second buyer can set his preference to be notified if a first order occurs ([Column 8, lines 38-41]), and Daire teaches the system combining two independent orders that improve economic efficiency ([Column 13, lines 5-9]), Daire does not specifically teach receiving, from a user device, by the fulfillment processor, a plurality of standing user orders, wherein the plurality of standing user orders does not specify any particular item making up the order and does not include an indication of a merchant from which to source the items;… associated with one of the plurality of standing user orders Ouimet 1 teaches a sourcing optimization system. Ouimet 1 teaches: [0069] “Consumer 42 defines preferred retailers 46-50 and shopping areas by selecting button 126, creates and updates one or more shopping lists 73 by selecting button 128”. Applicant’s standing user orders are equivalent to Ouimet 1’s shopping lists. Also see ([0068] “Consumer 42 creates an account to access all the available features on website 100. Consumer service provider 52 stores account data for consumer 42 in product database 56” and [0084] “Consumer 42 wants to buy products 18 corresponding to items 112 on shared list 108. Items 112 on shared list 108 are general items of interest … i.e. salt, is a non-specific generalization of the desired product…Customer service provider 52 assists consumer by replacing item 112 (generalization) with specific product 18… Later, intelligent personal agent 54 selects one optimal product 18 from each product set 116 that maximizes the satisfaction of consumer 42 and places that product on optimized shopping list 110”). Examiner interprets a request for items that does not specify a merchant includes the shopping list generated by the consumer and submitted to the system for analysis as taught by Ouinet 1.

While Daire’s system provides a list of “nearby” merchants for the second buyer to choose from ([Column 5, lines 57-61] “Based on the information stored in the buyer profile, the service provider 104 can rank the merchants 108 and cause a display or representations of each merchant 108 in ranked order on the second buyer application”) and Daire teaches a discount to both first and second buyer if they are able to combine deliveries [Column 14, lines 13-15], Daire does not specifically teach: analyzing the plurality of standing user orders, by the fulfillment processor, to identify one or more merchants capable of fulfilling at least one item of each of the standing user orders to create filtered merchant to order data, the identification being based on the fulfillment attributes and the ordering attributes;  Ouimet 1 teaches: ([0090] “Given the consumer-generated initial list of items 112, intelligent personal agent 54 executes a comparative shopping service to optimize shopping list 198 and determines which products 18 should be purchased from which retailers 46-50 on which day to maximize the value to consumer 42 as defined by the consumer profile and weighted item attributes 118”).  Examiner notes that the service taught by Ouimet 1 is available to a plurality of consumers (see, for example, ([0058] “consumers”) and will provide the same function for each one of them with group optimizations/economies of scale from use of a central product database (see, for example ([0058] “giving customers the benefit of access to data stored in product database 56, otherwise unavailable to the consumers…objective optimization model or comparative shopping service”).

	While Daire teaches each fulfillment request identifying one or more merchants and indicating at least one order item from each of the one or more merchants; (see at least Column 16, lines 40-42 “device may calculate more than one delivery route from the merchant to the first customer” and see Figure 1),  Daire does not specifically teach executing, by the fulfillment processor, linear programming logic on the merchant to order data to determine fulfillment requests to satisfy each of the plurality of standing user orders. Ouimet 2 teaches a personalized shopping system with a trip planner. Ouimet 2 teaches: ([0065] “various suitable methods or algorithms can be used to analyze the data and generate demand model 24. Model 24 may use a combination of linear, nonlinear, deterministic, stochastic, static, or dynamic equations or models”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use any of a number of well-known effective optimization models including linear programming logic to maximize all of the considerations with predictable results.

Regarding Claims 2, 9 and 15:
Daire in view of Ouimet 1 and Ouimet 2 teach all of the elements of Claims 1, 8 and 14. Daire does not specifically teach: The method of claim 1, further comprising: accessing, from the memory, by the fulfillment processor, a desired profit margin, wherein the identification of the one or more merchants capable of fulfilling at least one item of the request is based on the desired profit margin, the cost of the items contained in the fulfillment attributes, and the maximum cost contained in the ordering attributes. Ouimet 2 teaches: ([0149] “retaining as much profit as possible in view of the competitive process”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to consider the additional factors of profit margin, supply and demand, as taught by Ouimet 2 in optimizing the source of the products to be procured (the choice of merchant) due to predictably better outcome for all parties in the long term.

Regarding Claims 3, 10 and 16:
Daire in view of Ouimet 1 and Ouimet 2 teach all of the elements of Claims 1, 8 and 14. Daire also teaches: (Currently Amended) The method of claim 1, wherein a first merchant associated with one of the plurality of merchant records fulfills a first item, and wherein a second merchant associated with one of the plurality of merchant records fulfils a second item. ([0132] “Intelligent personal agent 54 uses consideration sets to generate optimized shopping list 110. Retailer consideration set 420 articulates the value consumer 42 places on shopping at a specific retailer 46. Some consumers 42-44 prefer to do all the weekly shopping at a single retailer 46, while other consumers 14 and 34 prefer to get the best value on each product 410-414, even if it means traveling to four different retailers 30 and 46-50”). 

Regarding Claims 5, 12 and 18:
Daire in view of Ouimet 1 and Ouimet 2 teach all of the elements of Claims 1, 8 and 14. Daire also teaches:  The method of claim 1, wherein the fulfillment processor receives at least one instance of user feedback regarding a previous item fulfillment and wherein the method further comprises: transmitting updates to merchant orders in accordance with the received at least one instance of user feedback. ([Column 6, lines 45-48] “the service-computing device 102 can receive delivery and/or courier ratings from the buyers 110. In such examples, the delivery and/or courier ratings can be saved to in the courier information database 130”).

Regarding Claims 7 and 20:
Daire in view of Ouimet 1 and Ouimet 2 teach all of the elements of Claims 1, 8 and 14. Daire also teaches: The method of claim 1, wherein the fulfillment processor arranges transportation of the one or more items of the request from the identified one or more merchants to the delivery location via a courier service. ([Column 6, lines 30-34] “the order processing module 126 can access a courier information database 130 to determine courier contact information for sending combined orders to a particular courier 132(1) of a plurality of couriers”).

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,811,838 to Kathryn Daire et. al. (Daire) in view of U.S. Patent Publication 2015/0206224 to Kenneth Ouimet (Ouimet1) in view of U.S. Patent Publication 2012/0253908 to Kenneth Ouimet (Ouimet2) and further in view of U.S. Patent Publication 2017/0236083 to Albert Granero et. al. (Granero).

Regarding Claims 4, 11 and 17:
Daire in view of Ouimet 1 and Ouimet 2 teach all of the elements of Claims 1, 8 and 14. Daire does not specifically teach: The method of claim 1, wherein the identification of the one or more merchants capable of fulfilling at least one item of the request further comprises: optimizing allocation of user orders to merchants to maximize at least one of: a desired profit, user satisfaction, and overall merchant satisfaction, and wherein the transmission of the fulfillment request is done in accordance with an output of the optimizing. Granero also teaches a source optimization system. Granero teaches: ([0081] “equitable work distribution across sources”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to consider allocating user orders equitably among merchants which predictably leads to overall merchant satisfaction.  Balancing this with desired profit is discussed with respect to Claims 2, 9 and 15. Balancing this with user satisfaction is discussed with respect to Claims 6, 13 and 19.  

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,811,838 to Kathryn Daire et. al. (Daire) in view of U.S. Patent Publication 2015/0206224 to Kenneth Ouimet (Ouimet1) in view of U.S. Patent Publication 2012/0253908 to Kenneth Ouimet (Ouimet2) and further in view of U.S. Patent Publication 2020/0320470 to Angela Whitney et. al. (Whitney).

Regarding Claims 6, 13 and 19:
Daire in view of Ouimet 1 and Ouimet 2 teach all of the elements of Claims 1, 8 and 14. While Daire also teaches user feedback in [Column 6, lines 45-48], neither Daire nor Ouimet 1 specifically teach: The method of claim 1, wherein the fulfillment processor receives at least one instance of user feedback regarding a previous item fulfillment, and wherein the method further comprises: changing, by the fulfillment processor, allocation of user orders to merchants in accordance with the received at least one instance of user feedback. Whitney teaches a Pharmaceutical source optimization system. Whitney teaches: ([0084] “The pharmaceutical procurement server 104 processes the input utilizing decision criteria (may be referred to herein as “product preferences”) to provide one or more of: an initial recommended medication order or business analytic feedback”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the user feedback in the procurement decision, as taught by Whitney, in the system taught by Daire in view of Ouimet 1 due to the predictable benefit of not continuing to offer a merchant who is unsatisfactory to users.

Relevant Prior Art Not Relied Upon

The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.
U.S. Patent Publication 2019/0043370 (Mulhall) teaches an UAV meeting and transferring a package including food deliveries at the optimal place and time to a moving vehicle.
U.S. Patent Publication 2015/0088779 (Falcone) teaches a food delivery business that calculates the optimal path/route for a food truck based on pre-orders and complex modeling.

U.S. Patent Publication 2017/0364976 (Watson) teaches proximity based food fulfillment and teaches using feedback of order issues to change which merchants are selected.

U.S. Patent 10,445,683 (Hession) teaches a multiple source food delivery menu items provided by multiple restaurants and optimizing items that are common between restaurants.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        5/24/2022